Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated April 18, 2022, claims 1-20 are active in 

this application.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10991413 [‘413]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows.
Present Application
Patent ‘413
1. A memory die, wherein the memory die is configured to: detect a group to which the memory die belongs based, at least in part, on information stored on the memory die or delivered to the memory die, wherein the information indicates the group to which the memory die belongs, wherein the group is one of a plurality of groups, and wherein the group indicates a time delay by which to delay executing a refresh operation in response to a command to execute the refresh operation; and after receiving the command, delay executing the refresh operation by the time delay.
15. The method of claim 11, wherein: the memory device includes a first memory die and a second memory die; detecting the group of the memory device includes detecting a first group of the first memory die and detecting a second group of the second memory die; initiating the refresh operation of the memory device includes— initiating a first refresh operation of the first memory die based at least in part on a first time delay corresponding to the detected first group, and initiating a second refresh operation of the second memory die based at least in part on a second time delay corresponding to the detected second group; and the first time delay is different than the second time delay.
2. The memory die of claim 1, wherein: the memory die comprises a fuse array; the information is stored in the fuse array; and the memory die is configured to detect the group by reading the information from the fuse array.
12. The method of claim 11, wherein detecting the group of the memory device includes reading information from a fuse array having antifuse elements corresponding to the memory device, wherein the information specifies the group of the memory device.
3. The memory die of claim 1, wherein the information (a) is not based on the command and (b) is delivered to the memory die in a signal that is separate from the command. 
Claim 1 specifies a separate command circuit as that of the fuse array storing the information of claim 2, which is used for detection of groups.
4. The memory die of claim 3, wherein: the memory die comprises an external terminal; and the signal is delivered to the memory die via the external terminal.
It is noted that if a circuit has an input, it is inherent that it is receiving signals external from it.
5. The memory die of claim 4, wherein: the memory die further comprises circuitry electrically connected to the external terminal; and the circuitry is configured to detect the group based, at least in part, on the information in the signal.
See above.
6. The memory die of claim 5, wherein: the signal is the external terminal being tied to a first polarity or to a second polarity; and to detect the group, the circuitry is configured to determine whether the external terminal is connected to the first polarity or the second polarity.
3. The memory system of claim 1, wherein the at least one memory device of the plurality of memory devices includes a terminal and circuitry electrically connected to the terminal, and wherein the circuitry is configured to detect the group to which the at least one memory device belongs.
4. The memory system of claim 3, wherein, to detect the group to which the at least one memory device belongs, the circuitry is configured to determine whether the terminal is connected to a first polarity or a second polarity.
It is noted that a terminal exists to receive signals external to it.

7. The memory die of claim 5, wherein: the signal is the external terminal being tied to a first polarity, to a second polarity, or to neither the first polarity nor the second polarity; and to detect the group, the circuitry is configured to determine whether the external terminal is connected to the first polarity, to the second polarity, or to neither the first polarity nor the second polarity.

3. The memory system of claim 1, wherein the at least one memory device of the plurality of memory devices includes a terminal and circuitry electrically connected to the terminal, and wherein the circuitry is configured to detect the group to which the at least one memory device belongs.
4. The memory system of claim 3, wherein, to detect the group to which the at least one memory device belongs, the circuitry is configured to determine whether the terminal is connected to a first polarity or a second polarity.
It is noted that a terminal exists to receive signals external to it.
8. The memory die of claim 5, wherein: the signal is a voltage level supplied to the external terminal; and to detect the group, the circuitry is configured to determine the voltage level.

5. The memory system of claim 3, wherein, to detect the group to which the at least one memory device belongs, the circuitry is configured to determine a voltage level supplied to the terminal of the at least one memory device.
9. The memory die of claim 8, wherein the voltage level supplied to the external terminal is based at least in part on a resistor external the memory die and electrically coupled to the external terminal.
6. The memory system of claim 5, further comprising at least one resistor electrically connected to the terminal of the at least one memory device, wherein the at least one resistor is configured to affect a voltage level supplied to the terminal of the at least one memory device.
10. A memory device, comprising: a plurality of memory cells; and a fuse array storing information indicating a group to which the memory device belongs, wherein the group is one of a plurality of groups, and wherein the group indicates a time delay by which to delay a refresh operation on memory cells of the plurality of memory cells after receiving a command to execute the refresh operation wherein the memory device is configured to: read the information from the fuse array, detect the group based, at least in part, on the information, and after receiving the command, delay executing the refresh operation by the time delay.

2. The memory system of claim 1, wherein the at least one memory device includes a fuse array storing information, wherein the information specifies the group of the at least one memory device, and wherein the at least one memory device is configured to detect the group to which the at least one memory device belongs by reading the information from the fuse array.
It is noted that a memory device has memory cells.
11. The memory device of claim 10, wherein the memory device is an individual memory die.
9. The memory system of claim 1, wherein the at least one memory device includes two or more memory dies, and wherein at least one of the two or more memory dies includes (a) a fuse array storing information that specifies the group to which the at least one memory device belongs, (b) a terminal and circuitry electrically connected to the terminal, or (c) both.
12. The memory device of claim 10, further comprising a first memory die and a second memory die, and wherein the first memory die includes a subset of the plurality of memory cells and the fuse array.
2. The memory system of claim 1, wherein the at least one memory device includes a fuse array storing information, wherein the information specifies the group of the at least one memory device, and wherein the at least one memory device is configured to detect the group to which the at least one memory device belongs by reading the information from the fuse array.
13. The memory device of claim 12, wherein: the group is a first group to which the first memory die of the memory device belongs; and the first group indicates the time delay by which to delay the refresh operation on memory cells of the subset.

See above.  It is noted that an array maybe interpreted as having a plurality of sub-arrays.
14. The memory device of claim 13, wherein: the fuse array is a first fuse array, the information is first information, the time delay is a first time delay, and the subset is a first subset; the second memory die includes a second subset of the plurality of memory cells and a second fuse array; the second fuse array stores second information indicating a second group to which the second memory die belongs; the second group is another of the plurality of groups; the second group indicates a second time delay by which to delay the refresh operation of memory cells of the second subset after receiving the command to execute the refresh operation; and the memory device is configured to read the second information from the second fuse array; detect the second group based, at least in part, on the second information; and after receiving the command, delay executing the refresh operation by the second time delay.

See above.  It is noted that an array maybe interpreted as having a plurality of sub-arrays.
15. The memory device of claim 10, wherein: the memory device further comprises a first memory die and a second memory die; the first memory die includes a subset of the plurality of memory cells; the group is a first group to which the first memory die belongs; and the memory device is configured to delay executing the refresh operation on the subset by the time delay after receiving the command.
See above.  It is noted that an array maybe interpreted as having a plurality of sub-arrays.
16. A memory device, comprising: a plurality of memory cells; an external terminal; and circuitry electrically connected to the external terminal, wherein: the memory device is configured to receive information in a signal delivered to the memory device via the external terminal, the signal is separate from a command to execute a refresh operation of memory cells of the plurality of memory cells, the information is not based on the command, the information indicates a group to which the memory device belongs, the group is one of a plurality of groups, the group indicates a time delay by which to delay the refresh operation of the memory cells after receiving the command, the circuitry is configured to detect the group based, at least in part, on the information, and after receiving the command, the memory device is configured to delay executing the refresh operation by the time delay.
15. The method of claim 11, wherein: the memory device includes a first memory die and a second memory die; detecting the group of the memory device includes detecting a first group of the first memory die and detecting a second group of the second memory die; initiating the refresh operation of the memory device includes— initiating a first refresh operation of the first memory die based at least in part on a first time delay corresponding to the detected first group, and initiating a second refresh operation of the second memory die based at least in part on a second time delay corresponding to the detected second group; and the first time delay is different than the second time delay.
It is noted that the input circuit is separate from the command/address circuit, and therefore, signals from it is independent of the command/address circuit.  Additionally, it is noted that an array maybe interpreted as having a plurality of sub-arrays.
17. The memory device of claim 16, wherein the memory device is an individual memory die.
See above.
18. The memory device of claim 16, wherein: the signal is the external terminal being tied to a first polarity or to a second polarity; and to detect the group, the circuitry is configured to determine whether the external terminal is connected to the first polarity or the second polarity.
13. The method of claim 11, wherein detecting the group of the memory device includes determining whether a terminal of the memory device is connected to a first polarity or a second polarity by driving the terminal of the memory device high, by driving the terminal of the memory device low, or both.
19. The memory device of claim 16, wherein: the signal is the external terminal being tied to a first polarity, to a second polarity, or to neither the first polarity nor the second polarity; and to detect the group, the circuitry is configured to determine whether the external terminal is connected to the first polarity, to the second polarity, or to neither the first polarity nor the second polarity.
13. The method of claim 11, wherein detecting the group of the memory device includes determining whether a terminal of the memory device is connected to a first polarity or a second polarity by driving the terminal of the memory device high, by driving the terminal of the memory device low, or both.
20. The memory device of claim 16, wherein: the signal is a voltage level supplied to the external terminal; and to detect the group, the circuitry is configured to determine the voltage level. 
See above and claim 14.

As can be seen from the above table, claim 1 of the present application differ from claim 15 of patent ‘413, in that patent '413 recites further details of the memory device as well as the process of refreshing the device.  Therefore, coverage of the claimed invention has already been given.
With respect to claim 10, it is noted that it is inherent that there exists memory cells within a memory device.
For similar reasons, claims 2-20 are rejected over claims 1-15 of patent ‘413.

Remarks
 	Claims 1-20 remain rejected under the Double Patenting Rejection.
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 	A shortened statutory period for response to this final action is set to expire THREE MONTHS from the date of this action. In the event a first response is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event will the statutory period for response expire later than SIX MONTHS from the date of this final action.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        April 29, 2022